DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 3/11/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The objection to the title is withdrawn; the title correction filed 3/11/2022 is accepted by the Examiner.   The amendment to P95 of the specification filed 3/11/2022 to correct the obvious error is also accepted by the Examiner. 

Claim Objections
3.	The objection to claim 18 is withdrawn in view of the correction filed.  

Claim Rejections - 35 USC § 112
4.	The rejections of claim 1, and thus dependent claims 2-22, and claim 8, and thus dependent claim 9, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling are maintained and updated in view of the amendments made.  
A)	With respect to claim 1, the disclosure does not enable one of ordinary skill in the art to practice the invention without the features of either:
1) a top plate comprising a plurality of ducts with each respectively corresponding to a respective vent of each of the battery cells, a top cover comprising a plurality of discharge openings with each respectively corresponding to a respective duct, OR
2) a top plate comprising a duct corresponding to one of the vents of the battery cells    
which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
	The disclosure does not enable a singular duct corresponding to a plurality of vents as presented.  The claim requires a plurality of battery cells with each comprising a vent (lines 2-4).  Thus, at a minimum, the claim requires at least two battery cells each with their own respective vent.  The claim then defines a top plate that comprises a duct corresponding to the vent of each of the battery cells which is not enabled by the disclosure.  Specifically, the disclosure does not provide enablement for a singular duct (one of the potential options for “a duct”) corresponding to the vent of each of the battery cells.  In other words, inserting the definition provided by Applicant from the case law cited (see page 8 of the response filed 3/11/2022) for the indefinite article “a” (“one or more”), claim 1, lines 5-6 reads as follows:  
“a top plate coupled to a top of the cover member and comprising [one or more] duct(s) corresponding to the vent of each of the battery cells”

The disclosure does not enable the option of [one] duct corresponding to the vent of each of the battery cells which is encompassed by the plain and ordinary meaning of the word of a duct.  Accordingly, the rejection is maintained.  
Arguendo, even if “a duct” at line 5 is now interpreted to require only the meaning of ducts (plural) (an improper interpretation of the plain meaning of the word and not one conceded by the Examiner), the full scope of the claim would not be enabled as the claim would then have two potential meanings, one of which is not enabled (option 1):  
	1)  there are plural ducts corresponding to the vent of each of the battery cells [i.e., each vent has multiple ducts corresponding thereto]; or
	2)  there are plural ducts, with a respective duct corresponding to a respective vent of a given battery cell.   
B)	Additionally, the claim as amended now also requires a discharge opening (i.e., “one or more” discharge opening(s)”) corresponding to the ducts (plural), wherein the option of a singular discharge opening and ducts (plural) being in fluid communication with each other is not an option enabled by the disclosure.  
C)	Furthermore, claim 1 recites the functional feature that the “discharge opening and the ducts being in fluid communication with each other,” and does not recite the particular structure, materials or steps that accomplish the function or achieve the result, such that all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005).  Accordingly, the full scope of the newly added feature with no structure claimed/taught that achieves the result, and antecedent basis within the specification, renders the claim as not enabled for this additional reason.  MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

While not means-plus-function limitations, the claims depend on a recited property/result and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable structural configuration for achieving the stated property while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”.  In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
D)	With respect to claim 8, the disclosure does not enable that the receiving space is a capsule or tube.  It is not clear how a space (i.e., empty portion) can be a capsule or a tube as claimed.  The meaning thereof cannot be extrapolated given the disclosure of the instant application does not illustrate such a feature.  Thus, the feature is not enabled by the disclosure.
	Appropriate correction is required.  
5.	The rejection of claim 8, and thus dependent claim 9, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.  The rejection of claim 9 under this heading is withdrawn in view of the correction made.  
Additionally, due to the claim amendments presented on 3/11/2022, claim 1, and thus dependent claims 2-22, claim 2, and thus dependent claim 3, and claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 as amended recites the limitation, “the ducts” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is reproduced below with emphasis added:

    PNG
    media_image1.png
    340
    634
    media_image1.png
    Greyscale

To demonstrate the indefinite issue further, inserting the definition provided by Applicant from the case law cited for the indefinite article “a” (“one or more” -see page 8 of the response filed 3/11/2022), claim 1, lines 5-6 reads as follows:  
“a top plate coupled to a top of the cover member and comprising [one or more] duct(s) corresponding to the vent of each of the battery cells;
a top cover coupled to a top of the top plate and having a discharge opening corresponding the ducts, …”

Claim 1 thus begins with two options for “a duct”:  one duct or a plurality of ducts, and a proper subsequent recitation in terms of antecedent basis would be one of:
“corresponding to the duct” or
 “corresponding to the one or more ducts”
 Thus, the claim first recites an option for a single duct (i.e., one of the options explicitly presented by “a duct”), with the subsequent recitation of “the ducts” not properly referring back to the original scope of the feature presented rendering the claim indefinite as failing to invoke proper antecedent basis.  
	Arguendo, even if “a duct” at line 5 is now interpreted to require only the meaning of ducts (plural) (an entirely improper interpretation of the plain meaning of the word “a” as evidenced by the case law cited by Applicant and not an interpretation conceded by the Examiner), the claim would be further indefinite as the claim then has two potential meanings rendering the meets and bounds of the claim unclear:
	1)  there are plural ducts corresponding to the vent of each of the battery cells [i.e., each vent has multiple ducts corresponding thereto]; or
	2)  there are plural ducts, with a respective duct corresponding to a respective vent of a given battery cell.   
Accordingly, no matter how the claim is interpreted, the amendment renders the claim indefinite for the reasons set forth above.
B)  	Claim 1 as amended recites in part that the discharge opening and the ducts [are] in fluid communication with each other, with the extinguisher sheet offset from where the discharge opening is in fluid communication with the ducts.
	The meaning of the features as presented is entirely unclear as the features do not find support in the written description (see rejection below under 35 U.S.C. 112(a)/first paragraph).  A word search of the entire specification fails to provide a written description of the features presented in claim 1.  The terms, “fluid communication” and “offset” do not appear anywhere within the written description, nor do the features in conjunction therewith the terms appear within the disclosure.  Note that the description is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims. See 37 CFR 1.75, MPEP § 608.01(i), § 608.01(o), and § 1302.01, and § 2111.01.  MPEP 608.01(o):  the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. 
	Applicant cites P81 of the PGPUB (which does not described the features as amended) and Figs. 3, 4, 5B-8B, 13, 15 and 16, wherein the drawings do not appear to support the features presented or the meaning thereof with the lack of descriptive support for the amended features  rendering the claim indefinite in terms of the proper interpretation of the presented amendment.  The drawings do not show a discharge opening and plural ducts in fluid communication with each other as required of the claim, or that the extinguisher sheet is offset from where this fluid communication feature is occurring.  For example, does “in fluid communication” require some kind of additional structure(s) or arrangement to meet the claim?  The claim already requires the discharge opening to correspond to the duct such that it would appear that the subsequent requirement of “being in fluid communication with each other” would require further structure.  For example, as evidenced by Skala (US 2019/0109331), when entities are “in fluid communication” with one another, there is a structure required to achieve the feature (see claims 4 & 14 in which the entities are in fluid communication via a given ventilation line).  Accordingly, what is structurally required to meet the claimed feature that has no antecedent basis within the description, does not appear to be supported by the drawings, and is not explained by Applicant in the remarks renders the proper interpretation and meaning of the claim indefinite.  Note that the language appears to be functional language (see MPEP 2173.05(g)) which is only definitive when one of ordinary skill in the art would know from the claim terms what structure(s) are encompassed by the claim.  
C)	As noted in section A, claim 1 as amended recites the limitation, “the ducts” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The issues then compounds at claim 2 given claim 1 now recites “a duct” (line 5), and “the ducts” (line 8), wherein dependent claim 2 refers to the duct which is unclear based on the amendments made to claim 1:

    PNG
    media_image2.png
    76
    638
    media_image2.png
    Greyscale

Claim 15, line 3 also recites “the duct” which is unclear based on the amendments made to claim 1.  Accordingly, claims 2 and 15 are indefinite for failing to make clear what the meets and bounds of the claim are, and what entity/entities are being referenced.
D)	Claim 8 recites that the receiving space is a capsule or tube.  It is not clear how a space (i.e., empty portion) can be a capsule or a tube as claimed.  The meaning thereof cannot be extrapolated given the disclosure of the instant application does not illustrate the feature as claimed.  This is a maintained rejection from the prior Office Action.
	Appropriate correction is required.    

6.	Claim 1, and thus dependent claim 2-22, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A)	Claim 1 has been amended as follows:

    PNG
    media_image3.png
    336
    636
    media_image3.png
    Greyscale

The features as amended do not find support in the instant specification.  Applicant notes the following in the response filed 3/11/2022:

    PNG
    media_image4.png
    176
    650
    media_image4.png
    Greyscale

P81 of the PGPUB is reproduced below:

    PNG
    media_image5.png
    168
    426
    media_image5.png
    Greyscale

The referenced portion of the disclosure (P81) as reproduced above does not support the amended features.  A word search of the entire specification further fails to provide a written description of the features presented in claim 1.  The terms, “fluid communication” and “offset” do not appear anywhere within the written description, nor do the features in conjunction therewith the terms appear within the disclosure.  Note that the description is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims. See 37 CFR 1.75, MPEP § 608.01(i), § 608.01(o), and § 1302.01, and § 2111.01.  MPEP 608.01(o):  the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. 
Applicant cites Figs. 3, 4, 5B-8B, 13, 15 and 16; however, the drawings do not appear to support the features presented and the meaning thereof with lack of descriptive support is furthermore not clear as addressed above in the rejection of 35 U.S.C. 112(b)/second paragraph.  The drawings do not show a discharge opening and plural ducts in fluid communication with each other as required of the claim, or that the extinguisher sheet is offset from where this fluid communication feature is occurring among the discharge opening and the ducts as claimed.  Accordingly, the newly added features fails the written description requirement.  
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.").
	Appropriate correction is required.  

Claim Rejections - 35 USC § 103
7.	The rejection of claims 1-3, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) is withdrawn in view of the explanation below in section 8.  All rejections pending from this rejection are also withdrawn.

8.	Per MPEP § 2143.03:
“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
	The claims are indefinite to the point of precluding prior art examination as detailed above for the multiple reasons set forth under 35 U.S.C. 112(b)/second paragraph.  A rejection is not made under 35 U.S.C. 103 based on what would be considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
Double Patenting 
9.	The provisional rejection of claims 1-22 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of copending Application No. 17/014,034 is withdrawn as Applicant has amended the claims such that they are no longer identical in scope.

10.  	The individual, provisional rejections on the ground of nonstatutory double patenting as being unpatentable over claims:
 claims 1-22 of copending Application No. 17/014,034,
 claims 1-24 of copending Application No. 16/844,914, 
claims 1-24 of copending Application No. 16/901,474,
claims 1-23 of copending Application No. 17/014,970,  
claims 1-22 of copending Application No. 17/014,853,
 claims 1-18 of copending Application No. 17/014,089,
 claims 1-14 of copending Application No. 17/014,976,
claims 1-16 of copending Application No. 16/901,541,   
claims 1-18 of copending Application No. 16/901,527, 	
claims 1-15 of copending Application No. 16/901,538,
 	claims 1-20 of copending Application No. 17/014,061, 
claims 1-15 of copending Application No. 17/014,900, and
the nonstatutory double patenting rejection against the claims as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 
	are each withdrawn because the claims as amended are indefinite to the point of precluding examination as detailed above for the multiple reasons set forth under 35 U.S.C. 112(b)/second paragraph in which the meets and bounds of the claim are entirely unclear, wherein the Examiner would have to improperly engage in considerable speculation about the meaning of terms employed in the claim and make assumptions pertaining to the scope of the claims for determining whether double patenting is present or not in these applications. 

Response to Arguments
11.	Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
	Reiection of Claims 1-22 under 35 U.S.C.112(a).  Claims 1-22 were rejected under 35 U.S.C. § 112(a) as allegedly being based on a non-enabling disclosure. 
Turning first to the rejection of claim 1, Applicant respectfully traverses any implication that the use of "a" or "an" in the claims denotes a "single" or "singular" of the corresponding element or feature. The Federal Circuit "has repeatedly emphasized that an indefinite article 'a' or 'an' in patent parlance carries the meaning of 'one or more' in open-ended claims containing the transitional phrase 'comprising."' Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F. 3d 1338, 1342 (Fed. Cir. 2008) (quoting KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000)) (internal quotations omitted) (Examiner emphasis). Indeed, "[t]hat 'a' or 'an' can mean 'one or more' is best described as a rule, rather than merely as a presumption or even a convention." Id. (emphasis added). 
Nevertheless, to expedite prosecution, claim 1 is amended herein to recite, in part, "a top cover coupled to a top of the top plate and having a discharge opening corresponding to the ducts" (emphasis added). As would be understood by a person of ordinary skill in the art reviewing claim 1 as a whole in the context of the written description, "each of the battery cells compris[es] a vent," "[the] top plate ... compris[es] a duct corresponding to the vent of each of the battery cells," and "[the] top cover ... [has] a discharge opening corresponding to the ducts" (emphasis added). 

Response:  While “a duct” is certainly not limited to be construed as only a singular duct and has the potential for plurality, the issue with respect to enablement is that the disclosure does not provide enablement for a singular duct (one of the potential options for “a duct”) corresponding to the vent of each of the battery cells.  In other words, inserting the definition provided by Applicant from the case law cited for the indefinite article “a” (“one or more”), claim 1, lines 5-6 reads as follows:  
“a top plate coupled to a top of the cover member and comprising [one or more] duct(s) corresponding to the vent of each of the battery cells”

As noted in the enablement rejection of the prior Office Action, the disclosure does not enable the option of [one] duct corresponding to the vent of each of the battery cells.  Accordingly, the rejection is maintained.  
	2)    Regarding claim 8, Applicant respectfully traverses the implication that the recited "receiving space" must be "a space (i.e., empty portion)" as alleged by the Office action. Indeed, claim 7, from which claim 8 depends, recites, in part, "wherein the extinguisher sheet has a receiving space with an outer cover comprising polyurea or polyurethane and a fire extinguishing agent in the receiving space" (emphasis added). Because the receiving space is recited as having "an outer cover" and "comprising "polyurea or polyurethane and a fire extinguishing agent in the receiving space," claim 8 would be understood by a person of ordinary skill in the art. Further, non-limiting examples of the Appin No. 16/901,522Amdt date March 11, 2022Reply to Office action of December 13, 2021extinguisher sheet having a receiving space are shown in, for example, Figures 9A-9D of the present application. Claim 8 was rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Regarding claim 8, Applicant respectfully references the above discussion regarding the rejection of claim 8 under 35 U.S.C. § 112(a). 
	
Response:  It is the extinguisher sheet that has the features of an outer cover comprising polurea or polyurethane, with a fire extinguishing agent in the receiving space.  If the receiving space were not interpreted as an empty portion/area, it could not then have a fire extinguishing therein as required of the claim.  
Moreover, under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.   The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art (MPEP § 2111.01).  Interpreting a “space” as something other than an “empty portion/area” would go against the plain meaning of the term as evidenced by the dictionary entries for the term “space” (copies cited and provided, reproduced below):








    PNG
    media_image6.png
    195
    1427
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    645
    865
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    135
    940
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    455
    741
    media_image9.png
    Greyscale

Accordingly, the rejections against claim 8 under each of 35 U.S.C. § 112(a)/first paragraph and § 112(b)/second paragraph are maintained.  
	3)	Applicant presents arguments against the prior art previously applied under 35 U.S.C. § 103 (see response filed 3/11/2022, pages 9-12, not repeated here).

	Response:  The arguments have been fully considered; however, the prior art rejection has been withdrawn in the reasons set forth in section 8 above, not repeated here such that the arguments are currently moot.

Conclusion
12.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lian et al. (US 2019/0168037) applied as a secondary reference also teaches a construct in which both water and fire-fighting foam is applied to combat lithium ion battery 520 failures with Fig. 5E being prior to rupture of membrane 542 and cartridge 531 and Fig. 5G being after rupture:

    PNG
    media_image10.png
    323
    413
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    309
    452
    media_image11.png
    Greyscale

	Ogawa et al. (US 2019/0173074) teaches an embodiment in which the duct 31 and exhaust area of a top cover extends over an interior of a duct 30 of a top plate as illustrated below (pertinent to claim 13):

    PNG
    media_image12.png
    337
    538
    media_image12.png
    Greyscale

You et al. (US 2021/0328304) includes a battery with a fire extinguishing agent emitted thereon.
Yasui et al. (US 2011/0005781) discloses a plurality of different embodiments in which a plurality of batteries 2 have a fire-extinguishing component (Fig. 1:  tank 3; Fig. 2: tanks 6; Fig. 3; tank 6 used in conjunction with bimetal 9 and needle 10, etc.) that release a fire extinguishing agent 5, wherein the agent may be released as a result of a certain temperature being exceeded and melting of the opening part 3a of the tank 3 (P45-49; Figs. 1-6).

    PNG
    media_image13.png
    390
    555
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    388
    500
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    841
    419
    media_image15.png
    Greyscale

Kim et al. (US 2007/0164711) teaches:

    PNG
    media_image16.png
    243
    423
    media_image16.png
    Greyscale

The safety devices (100, 200, 300) include a fire extinguishing agent which is sprayed once the temperature reaches a critical temperature onto the battery module 410:

    PNG
    media_image17.png
    518
    833
    media_image17.png
    Greyscale

Lee (US 2018/0248160) teaches the following battery pack comprising a fire extinguishing device:

    PNG
    media_image18.png
    623
    492
    media_image18.png
    Greyscale

Li (US 2017/0165513); Fujiwara et al. (US 10,930,910); and Kim (US 2014/0322566) are all pertinent in terms of teaching battery modules onto which a fire extingushing agent is emitted.
Furar et al. (US 2011/0313084) teaches coating compositions made of polyurea and polyurethane with a flame retardant material (abstract; pertinent to claim 4).


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729